UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-1372



BETH F. JONES,

                                              Plaintiff - Appellant,

          versus


UKROP’S SUPERMARKETS, INCORPORATED,

                                              Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.  Henry E. Hudson, District
Judge. (CA-04-833-3)


Submitted:   October 31, 2005          Decided:     November 21, 2005


Before LUTTIG and MOTZ, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Robert P. Geary, Richmond, Virginia, for Appellant. Lynn F. Jacob,
Aaron S. Walters, WILLIAMS MULLEN, Richmond, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Beth    F.    Jones    appeals      the    district      court’s   order

dismissing her civil action alleging employment discrimination

under Title VII of the Civil Rights Act of 1964, as amended.                       We

have     reviewed   the        record   and     find    no    reversible       error.

Accordingly, we affirm for the reasons stated by the district

court.    See Jones v. Ukrop’s Supermarkets, Inc., No. CA-04-833-3

(E.D. Va. Feb. 23, 2005).          We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials    before      the    court   and     argument     would    not   aid   the

decisional process.



                                                                            AFFIRMED




                                        - 2 -